   Case 3:19-mj-00098-DJN Document 1 Filed 07/24/19 Page 1 of 1 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division



UNITED STATES OF AMERICA


       V.

                                                              Criminal No. 3:19mj
ANGELICA M. GERALD,

                 Defendant.



                                 CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

                                          COUNT ONE
                                      (Citation No. 6831499)

       Beginning in or about February of2019, and continuing through in or around April of

2019,in the Eastern District of Virginia, the defendant, ANGELICA M.GERALD,did

knowingly and willfully obstruct the passage or retard the passage ofthe mails by opening mail

entrusted to her in her capacity as a mail carrier such that the mail was not delivered to the

addressed recipients or returned to its identified sender.

(In violation ofTitle 18, United States Code, Section 1701).



                                                      G.ZACHARY TERWILLIGER
                                                      UNITED-STATES ATTORNEY


                                              By:
                                                      Kenneth R. Simon, Jr.
                                                      Assistant United States Attorney
